PER CURIAM.
Appellant’s sentences are affirmed. The errors raised by Appellant in this Anders appeal involving conditions of his probation are not fundamental and, therefore, cannot be reviewed by this court because they were not preserved through contemporaneous objection or through the filing of Rule 3.800(b) motion within 30 days of the rendition of sentence. However, in Smith v. State, 687 So.2d 308 (Fla. 1st DCA 1997), the direct appeal of this case, we directed the trial court upon resentencing of Appellant to correct its judgment to:
indicate that aggravated stalking is a third degree felony, rather than a second degree felony; to indicate that attempted first degree murder with a firearm is a life felony, rather than a felony punishable by life; and to indicate that attempted first degree murder is a violation of [section] 777.04, Florida Statutes. Id. at 309.
The judgment issued after resentencing contains the same errors as the original judgment. Accordingly, we remand for corree*873tion of the judgment in accordance with the earlier mandate of this court.
JOANOS, KAHN and DAVIS, JJ., concur.